                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045
                                                                                6   Attorneys for Defendants
                                                                                    CITY OF REDDING, JOE ROSSI,
                                                                                7   JAY GUTERDING, and BRETT LEONARD
                                                                                8
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                     R.H., a minor, by and through her             Case No. 2:20-cv-01435-WBS-DMS
                                                                               12    guardian ad litem, Sheila Brown;
                                                                                     ESTATE OF ERIC JAY HAMES, by and              JAY GUTERDING ANSWER TO FIRST
                                                                               13    through its personal represe4ntaitive,        AMENDED COMPLAINT
                                                                                     Crystal Dunlap-Bennett,
                                                                               14                                                  DEMAND FOR JURY TRIAL
                                                                                                           Plaintiffs,
                                                                               15
                                                                                            v.                                     Hon. William B. Shubb
                                                                               16
                                                                                     CITY OF REDDING, a public entity; JOE
                                                                               17    ROSSI, an individual; KIP KINNEAVY,
                                                                                     an individual; JAY GUTERDING, an
                                                                               18    individual; BRETT LEONARD, an
                                                                                     individual; and DOES 5 through 20
                                                                               19    inclusive,

                                                                               20                           Defendants.

                                                                               21

                                                                               22          Come now CITY OF REDDING, JOE ROSSI, JAY GUTERDING, and BRETT

                                                                               23   LEONARD (“defendants”),and in answer to the allegations of the First Amended Complaint

                                                                               24   (“Complaint” or “First Amended Complaint”) respond as follows:

                                                                               25                                         I.    JURISDICTION

                                                                               26          1.      In answer to the allegations of paragraph 1 of the First Amended Complaint, these

                                                                               27   defendants have no information or belief to enable them to answer said allegations, and for that

                                                                               28   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                     1                         2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   every, all and singular, the allegations contained therein.
                                                                                2          2.      Admitted.
                                                                                3          3.      Admitted.
                                                                                4          4.       In answer to the allegations of paragraph 4 of the First Amended Complaint, these
                                                                                5   defendants have no information or belief to enable them to answer said allegations, and for that
                                                                                6   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                7   every, all and singular, the allegations contained therein.
                                                                                8          5.      In answer to the allegations of paragraph 5 of the First Amended Complaint, these
                                                                                9   defendants have no information or belief to enable them to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   reason and basing their denial on that ground, deny both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.
                                                                               12          6.      Admitted.
                                                                               13          7.      In answer to the allegations of paragraph 7 of the First Amended Complaint, these
                                                                               14   defendants have no information or belief to enable them to answer said allegations, and for that
                                                                               15   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               16   every, all and singular, the allegations contained therein.
                                                                               17          8.      In answer to the allegations of paragraph 8 of the First Amended Complaint, these
                                                                               18   defendants have no information or belief to enable them to answer said allegations, and for that
                                                                               19   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          9.      In answer to the allegations of paragraph 9 of the First Amended Complaint, these
                                                                               22   defendants have no information or belief to enable them to answer said allegations, and for that
                                                                               23   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               24   every, all and singular, the allegations contained therein.
                                                                               25          10.     Admitted.
                                                                               26                     II.    FACTS COMMON TO ALL CAUSES OF ACTION
                                                                               27          11.     In answer to the allegations of paragraph 11 of the First Amended Complaint,
                                                                               28   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                       2                       2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                2   every, all and singular, the allegations contained therein.
                                                                                3          12.     Admitted.
                                                                                4          13.     Admitted.
                                                                                5          14.     In answer to the allegations of paragraph 14 of the First Amended Complaint,
                                                                                6   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                7   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                8   every, all and singular, the allegations contained therein.
                                                                                9          15.     Admitted.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          16.     In answer to the allegations of paragraph 16 of the First Amended Complaint,
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               12   allegations contained therein.
                                                                               13          17.     In answer to the allegations of paragraph 17 of the First Amended Complaint,
                                                                               14   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               15   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               16   every, all and singular, the allegations contained therein.
                                                                               17                                 III.    FIRST CLAIM FOR RELIEF
                                                                               18                           Fourth Amendment- Excessive Force (42 U.S.C. §1983)
                                                                               19                                    (Against Officer Defendants and Does 5-20)
                                                                               20          18.     In answer to the allegations of paragraph 18 of the First Amended Complaint,
                                                                               21   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               22   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               23   every, all and singular, the allegations contained therein.
                                                                               24          19.     In answer to the allegations of paragraph 19 of the First Amended Complaint,
                                                                               25   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               26   allegations contained therein.
                                                                               27          20.     In answer to the allegations of paragraph 20 of the First Amended Complaint,
                                                                               28   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                       3                       2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                2   every, all and singular, the allegations contained therein.
                                                                                3          21.     In answer to the allegations of paragraph 21 of the First Amended Complaint,
                                                                                4   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                                5   allegations contained therein.
                                                                                6          22.     In answer to the allegations of paragraph 22 of the First Amended Complaint,
                                                                                7   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                                8   allegations contained therein.
                                                                                9          23.     In answer to the allegations of paragraph 23 of the First Amended Complaint,
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   these defendants have no information or belief to enable them to answer said allegations, and for
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               12   every, all and singular, the allegations contained therein.
                                                                               13                               IV.      SECOND CLAIM FOR RELIEF
                                                                               14                   Fourteenth Amendment – Substantive Due process (42 U.S.C. §1983)
                                                                               15                                    (Against Officer Defendants and Does 5-20)
                                                                               16          24.     In answer to the allegations of paragraph 24 of the First Amended Complaint,
                                                                               17   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               18   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               19   every, all and singular, the allegations contained therein.
                                                                               20          25.     Admitted.
                                                                               21          26.     Admitted.
                                                                               22          27.     In answer to the allegations of paragraph 27 of the First Amended Complaint,
                                                                               23   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               24   allegations contained therein.
                                                                               25          28.     In answer to the allegations of paragraph 28 of the First Amended Complaint,
                                                                               26   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               27   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                       4                       2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1          29.     In answer to the allegations of paragraph 29 of the First Amended Complaint,
                                                                                2   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                                3   allegations contained therein.
                                                                                4          30.     In answer to the allegations of paragraph 28 of the First Amended Complaint,
                                                                                5   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                6   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                7   every, all and singular, the allegations contained therein.
                                                                                8                                 V.      THIRD CLAIM FOR RELIEF
                                                                                9                                      Municipal Liability (42 U.S.C. § 1983)
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                                  (Against City)
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          31.     In answer to the allegations of paragraph 31 of the First Amended Complaint,
                                                                               12   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               13   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               14   every, all and singular, the allegations contained therein.
                                                                               15          32.     Admitted.
                                                                               16          33.     In answer to the allegations of paragraph 33 of the First Amended Complaint,
                                                                               17   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               18   allegations contained therein.
                                                                               19          34.     In answer to the allegations of paragraph 34 of the First Amended Complaint,
                                                                               20   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               21   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               22   every, all and singular, the allegations contained therein.
                                                                               23          35.     In answer to the allegations of paragraph 35 of the First Amended Complaint,
                                                                               24   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               25   allegations contained therein.
                                                                               26          36.     In answer to the allegations of paragraph 36 of the First Amended Complaint,
                                                                               27   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               28   allegations contained therein.
                                                                                                                                                                       ANSWER TO FAC
                                                                                                                                       5                        2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1          37.     In answer to the allegations of paragraph 37 of the First Amended Complaint,
                                                                                2   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                                3   allegations contained therein.
                                                                                4          38.     In answer to the allegations of paragraph 38 of the First Amended Complaint,
                                                                                5   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                6   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                7   every, all and singular, the allegations contained therein.
                                                                                8                               VI.     FOURTH CLAIM FOR RELIEF
                                                                                9                Battery – Wrongful Death and Survival Action (California Common Law)
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                             (Against All Defendants)
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          39.     In answer to the allegations of paragraph 39 of the First Amended Complaint,
                                                                               12   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               13   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               14   every, all and singular, the allegations contained therein.
                                                                               15          40.     In answer to the allegations of paragraph 40 of the First Amended Complaint,
                                                                               16   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               17   allegations contained therein.
                                                                               18          41.     In answer to the allegations of paragraph 41 of the First Amended Complaint,
                                                                               19   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               20   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               21   every, all and singular, the allegations contained therein.
                                                                               22          42.     In answer to the allegations of paragraph 42 of the First Amended Complaint,
                                                                               23   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               24   allegations contained therein.
                                                                               25          43.     In answer to the allegations of paragraph 43 of the First Amended Complaint,
                                                                               26   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               27   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                       6                       2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1                                 VII.    FIFTH CLAIM FOR RELIEF
                                                                                2                                Violation of Bane Act (Cal. Civil Code § 52.1)
                                                                                3                                             (Against All Defendants)
                                                                                4          44.     In answer to the allegations of paragraph 44 of the First Amended Complaint,
                                                                                5   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                6   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                7   every, all and singular, the allegations contained therein.
                                                                                8          45.     In answer to the allegations of paragraph 45 of the First Amended Complaint,
                                                                                9   these defendants deny both generally and specifically, each and every, all and singular, the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          46.     In answer to the allegations of paragraph 46 of the First Amended Complaint,
                                                                               12   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               13   allegations contained therein.
                                                                               14          47.     In answer to the allegations of paragraph 47 of the First Amended Complaint,
                                                                               15   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               16   allegations contained therein.
                                                                               17          48.     In answer to the allegations of paragraph 48 of the First Amended Complaint,
                                                                               18   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               19   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          49.     In answer to the allegations of paragraph 49 of the First Amended Complaint,
                                                                               22   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                               23   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                               24   every, all and singular, the allegations contained therein.
                                                                               25          50.     In answer to the allegations of paragraph 50 of the First Amended Complaint,
                                                                               26   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               27   allegations contained therein.
                                                                               28
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                       7                       2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1          51.     In answer to the allegations of paragraph 51 of the First Amended Complaint,
                                                                                2   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                3   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                4   every, all and singular, the allegations contained therein.
                                                                                5                                 VIII. SIXTH CLAIM FOR RELIEF
                                                                                6                Negligence – Wrongful Death and Survival Action (California Common Law)
                                                                                7                                             (Against All Defendants)
                                                                                8          52.     In answer to the allegations of paragraph 52 of the First Amended Complaint,
                                                                                9   these defendants have no information or belief to enable them to answer said allegations, and for
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.
                                                                               12          53.     In answer to the allegations of paragraph 53 of the First Amended Complaint,
                                                                               13   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               14   allegations contained therein.
                                                                               15          54.     In answer to the allegations of paragraph 54 of the First Amended Complaint,
                                                                               16   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                               17   allegations contained therein.
                                                                               18                  a.      In answer to the allegations of paragraph 54 (a) of the First Amended
                                                                               19   Complaint, these defendants deny both generally and specifically, each and every, all and
                                                                               20   singular, the allegations contained therein.
                                                                               21                  b.      In answer to the allegations of paragraph 54 (b) of the First Amended
                                                                               22   Complaint, these defendants deny both generally and specifically, each and every, all and
                                                                               23   singular, the allegations contained therein.
                                                                               24                  c.      In answer to the allegations of paragraph 54 (c) of the First Amended
                                                                               25   Complaint, these defendants deny both generally and specifically, each and every, all and
                                                                               26   singular, the allegations contained therein.
                                                                               27          55.     In answer to the allegations of paragraph 55 of the First Amended Complaint,
                                                                               28   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                       8                       2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                2   every, all and singular, the allegations contained therein.
                                                                                3          56.     In answer to the allegations of paragraph 56 of the First Amended Complaint,
                                                                                4   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                5   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                6   every, all and singular, the allegations contained therein.
                                                                                7          57.     In answer to the allegations of paragraph 57 of the First Amended Complaint,
                                                                                8   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                9   that reason and basing their denial on that ground, deny both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          WHEREFORE, defendants pray as hereinafter follows:
                                                                               12                                     AFFIRMATIVE DEFENSES
                                                                               13                                  FIRST AFFIRMATIVE DEFENSE
                                                                               14          AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                               15   ALLEGE:
                                                                               16          That plaintiff assumed the risk of any injuries and/or damages resulting from the matters
                                                                               17   set forth in said First Amended complaint, and that said assumption of risk by plaintiff ERIC
                                                                               18   HAMES was a cause of the injuries and/or damages alleged by plaintiff ERIC HAMES, if any
                                                                               19   there were.
                                                                               20                                  SECOND AFFIRMATIVE DEFENSE
                                                                               21          AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                               22   ALLEGE:
                                                                               23          That plaintiff's decedent assumed the risk of any injuries and/or damages resulting from
                                                                               24   the matters set forth in said complaint, and that said assumption of risk by decedent was a cause
                                                                               25   of the injuries and/or damages alleged by plaintiff, if any there were.
                                                                               26   ///
                                                                               27   ///
                                                                               28   ///
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                       9                       2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1                                  THIRD AFFIRMATIVE DEFENSE
                                                                                2          AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                                3   ALLEGE:
                                                                                4          That plaintiff's decedent was himself negligent and careless in and about the matters and
                                                                                5   events set forth in the First Amended complaint, and that said negligence contributed to his
                                                                                6   alleged injuries and/or damages. The verdict of the jury in favor of plaintiff, if any, which may be
                                                                                7   rendered in this case must therefore be reduced by the percentage that the negligence of plaintiff's
                                                                                8   decedent contributed to the accident and injuries complained of, if any there were.
                                                                                9                                 FOURTH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   ALLEGE:
                                                                               12          That the First Amended complaint does not state facts sufficient to constitute a cause of
                                                                               13   action against these answering defendants.
                                                                               14                                   FIFTH AFFIRMATIVE DEFENSE
                                                                               15          AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                               16   ALLEGE:
                                                                               17          That the matters alleged in the First Amended complaint were caused by the sole
                                                                               18   negligence of ERIC HAMES.
                                                                               19                                   SIXTH AFFIRMATIVE DEFENSE
                                                                               20          AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                               21   ALLEGE:
                                                                               22          Plaintiff's cause of action is barred by reason of the provisions of California Code of Civil
                                                                               23   Procedure sections 335.1, 340, and 343.
                                                                               24                                 SEVENTH AFFIRMATIVE DEFENSE
                                                                               25          AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                               26   ALLEGE:
                                                                               27          Plaintiff’s cause of action is barred by the statute(s) of limitations as set forth in
                                                                               28   Government Code Sections 901, 945.4, 945.6, 945.8, and all other applicable statues of
                                                                                                                                                                          ANSWER TO FAC
                                                                                                                                       10                          2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   limitations.
                                                                                2                                 EIGHTH AFFIRMATIVE DEFENSE
                                                                                3           AS AND FOR ANEIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                                4   ALLEGE:
                                                                                5           Decedent was guilty of willful misconduct and wanton and reckless behavior in and about
                                                                                6   the matters and events set forth in said First Amended complaint; and that said willful misconduct
                                                                                7   and wanton and reckless behavior contributed to the injuries and damages alleged, if any there
                                                                                8   were.
                                                                                9                                  NINTH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   ALLEGE:
                                                                               12           That decedent willfully, wrongfully, unlawfully, and without just cause or provocation
                                                                               13   made an assault and battery against and upon the person of defendants; defendants thereupon
                                                                               14   necessarily defended themself and such acts of force complained of were committed in the
                                                                               15   necessary protection of defendants’ body and person.
                                                                               16           Prior to the time when defendants were alleged to have committed the acts complained of,
                                                                               17   decedent willfully, wrongfully, and unlawfully made an assault upon defendants and would have
                                                                               18   beaten, bruised, and ill-treated him if defendants have not immediately defended themself against
                                                                               19   said assault; and in so doing, defendants necessarily and unavoidably came in contact with
                                                                               20   decedent and threatened decedent, but no more than was necessary for said defense.
                                                                               21           Any damages or injuries suffered by plaintiff was occasioned by decedent’s own wrongful
                                                                               22   acts; and the acts of defendants mentioned above are the same acts of which plaintiff complained.
                                                                               23                                 TENTH AFFIRMATIVE DEFENSE
                                                                               24           AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                               25   ALLEGE:
                                                                               26           At the time and place mentioned in the First Amended complaint, decedent willfully,
                                                                               27   wrongfully, and unlawfully, and without just cause or provocation made an assault and battery
                                                                               28   against and upon the person of defendants and other persons present. Decedent would have
                                                                                                                                                                     ANSWER TO FAC
                                                                                                                                     11                       2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   beaten, bruised, and seriously injured said person if defendants had not defended themself and
                                                                                2   others against the acts of decedent. If, in defending themself and others, defendants unavoidably
                                                                                3   touched and threatened decedent, defendants used only the force reasonably necessary to prevent
                                                                                4   decedent from further injuring them and other persons present.
                                                                                5           Any damages or injuries suffered by plaintiff was occasioned by decedent’s own wrongful
                                                                                6   acts; and the acts of defendants mentioned above are the same acts of which plaintiff complained.
                                                                                7                                ELEVENTH AFFIRMATIVE DEFENSE
                                                                                8           AS AND FOR A ELEVENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                                9   DEFENDANTS ALLEGE:
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           The decedent willfully and wrongfully provoked the altercation in which he was involved
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   and said provocation by decedent was a cause of the injuries and damages allegedly sustained by
                                                                               12   plaintiff.
                                                                               13                                 TWELFTH AFFIRMATIVE DEFENSE
                                                                               14           AS AND FOR A TWELFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                               15   ALLEGE:
                                                                               16           Should plaintiff recover non-economic damages against any defendants, the liability for
                                                                               17   non-economic damages is limited to the degree of fault and several liability of said defendants
                                                                               18   pursuant to Civil Code section 1431.2 and a separate, several judgment shall be rendered against
                                                                               19   said defendants based upon said defendants’ degree of fault and several liability.
                                                                               20                               THIRTEENTH AFFIRMATIVE DEFENSE
                                                                               21           AS AND FOR A THIRTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                               22   DEFENDANTS ALLEGE:
                                                                               23           As a further, separate, affirmative defense, defendants allege that they are entitled to a set-
                                                                               24   off of any damages recovered by plaintiff.
                                                                               25                              FOURTEENTH AFFIRMATIVE DEFENSE
                                                                               26           AS AND FOR A FOURTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                               27   DEFENDANTS ALLEGE:
                                                                               28           These answering defendants, a public entity, is immune from liability pursuant to
                                                                                                                                                                         ANSWER TO FAC
                                                                                                                                       12                         2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   California Government Code sections 800 et seq.
                                                                                2                                FIFTEENTH AFFIRMATIVE DEFENSE
                                                                                3          AS AND FOR A FIFTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                                4   DEFENDANTS ALLEGE:
                                                                                5          At all times mentioned in the First Amended complaint, defendants were public employee
                                                                                6   of CITY OF REDDING and if they performed any of the acts or omissions alleged as the basis of
                                                                                7   the First Amended complaint, the acts or omissions were the result of the exercise of the
                                                                                8   discretion vested in them. Defendants are therefore immune from liability.
                                                                                9                               SIXTEENTH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          AS AND FOR A SIXTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   DEFENDANTS ALLEGE:
                                                                               12          At all times mentioned in the First Amended complaint, defendants were public employee
                                                                               13   of CITY OF REDDING and, as such, are not liable for any of these acts or omissions alleged in
                                                                               14   the First Amended complaint because the First Amended complaint only alleges that defendants
                                                                               15   are liable based on the acts or omissions of others.
                                                                               16                             SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                               17          AS AND FOR A SEVENTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                               18   DEFENDANTS ALLEGE:
                                                                               19          Defendants allege that plaintiff failed to set forth the facts sufficient to state a cause of
                                                                               20   action due to a failure to comply with claims requirements of the California Government Code §§
                                                                               21   900 et. seq.
                                                                               22                              EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                               23          AS AND FOR A EIGHTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                               24   DEFENDANTS ALLEGE:
                                                                               25          Defendants alleged employee mentioned in plaintiff's First Amended complaint was, at all
                                                                               26   times, duly qualified, appointed and acting police officers of City of Redding and peace officers
                                                                               27   of the State of California and in accordance with the Constitution of the United States and the
                                                                               28   State of California and the laws of the United States and the laws of the State of California; and at
                                                                                                                                                                          ANSWER TO FAC
                                                                                                                                       13                          2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   all times mentioned herein, said officers were engaged in the performance of their regularly
                                                                                2   assigned duties within the scope of their duties as peace officers of the City of Redding.
                                                                                3                              NINETEENTH AFFIRMATIVE DEFENSE
                                                                                4          AS AND FOR A NINETEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                                5   DEFENDANTS ALLEGE:
                                                                                6          These answering defendants acted in good faith and with a reasonable belief that the
                                                                                7   actions were lawful and further did not directly or indirectly perform any acts whatsoever which
                                                                                8   would constitute a breach of any duty owed to plaintiff.
                                                                                9                               TWENTIETH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          AS AND FOR A TWENTIETH, SEPARATE AND DISTINCT DEFENSE,
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   DEFENDANTS ALLEGE:
                                                                               12          The acts of these answering defendants were lawful and proper and in all respects were
                                                                               13   reasonable and legal.
                                                                               14                             TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                                               15          AS AND FOR A TWENTY-FIRST, SEPARATE AND DISTINCT DEFENSE,
                                                                               16   DEFENDANTS ALLEGE:
                                                                               17          In this connection probable cause existed to believe that plaintiff had committed a public
                                                                               18   offense and, therefore, probable cause existed to detain and/or arrest plaintiff.
                                                                               19                           TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                                               20          AS AND FOR A TWENTY-SECOND, SEPARATE AND DISTINCT DEFENSE,
                                                                               21   DEFENDANTS ALLEGE:
                                                                               22          At all times relevant to this litigation, plaintiff was subject to restraint as was reasonably
                                                                               23   necessary for his detention and/or arrest.
                                                                               24                             TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                                               25          AS AND FOR A TWENTY-THIRD, SEPARATE AND DISTINCT DEFENSE,
                                                                               26   DEFENDANTS ALLEGE:
                                                                               27          At all times relevant to this litigation, reasonable cause existed to believe that plaintiff had
                                                                               28   committed a public offense and, therefore, reasonable force was used to effect plaintiff's arrest, to
                                                                                                                                                                         ANSWER TO FAC
                                                                                                                                       14                         2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   prevent escape or to overcome resistance.
                                                                                2                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                                                3          AS AND FOR A TWENTY-FOURTH, SEPARATE AND DISTINCT DEFENSE,
                                                                                4   DEFENDANTS ALLEGE:
                                                                                5          These answering defendants are immune from liability pursuant to the provisions of §§
                                                                                6   815, 815.2, 818, 820.2, 820.4, 820.6, 820.8, 820.9, 821.6, 844.6, and 845.6 of the Government
                                                                                7   Code of the State of California.
                                                                                8                             TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                                                9          AS AND FOR A TWENTY-FIFTH, SEPARATE AND DISTINCT DEFENSE,
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   DEFENDANTS ALLEGE:
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          Defendants are immune from 42 U.S.C. §1983 liability pursuant to the doctrine of
                                                                               12   qualified immunity. See White v. Pauly, 137 S. Ct. 548 (2017), Ashcroft v. al-Kidd, 563 U.S. 731
                                                                               13   (2011) and Harlow v. Fitzgerald, 457 U.S. 800 (1982).
                                                                               14                             TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                                               15          AS AND FOR A TWENTY-SIXTH, SEPARATE AND DISTINCT DEFENSE,
                                                                               16   DEFENDANTS ALLEGE:
                                                                               17          The facts alleged in the First Amended complaint do not involve any custom, practice,
                                                                               18   procedure or regulation of defendants, which gives rise to a violation of a constitutional right
                                                                               19   pursuant to Monell v. New York City Department of Social Services, 436 U.S. 658 (1978).
                                                                               20                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                               21          AS AND FOR A TWENTY-SEVENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                               22   DEFENDANTS ALLEGE:
                                                                               23          Plaintiff has wholly failed to plead facts which give rise to any colorable claim for
                                                                               24   punitive or exemplary damages against defendants, nor do any such facts exist.
                                                                               25                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                                               26          AS AND FOR A TWENTY-EIGHTH, SEPARATE AND DISTINCT DEFENSE,
                                                                               27   DEFENDANTS ALLEGE:
                                                                               28          Plaintiff’s claims for punitive or exemplary damages violate defendants’ right to
                                                                                                                                                                        ANSWER TO FAC
                                                                                                                                      15                         2:20-CV-01435-WBS-DMC

                                             401813.1
                                                                                1   procedural due process, substantive due process, and protection from "excessive" fines as
                                                                                2   guaranteed by the Fifth, Fourteenth, and Eighth Amendments to the United States Constitution,
                                                                                3   respectively, and the Constitution of the State of California.
                                                                                4          WHEREFORE, defendants pray that plaintiff takes nothing by way of the First Amended
                                                                                5   complaint on file herein and that defendants have judgment for their costs, attorneys’ fees and for
                                                                                6   such other and further relief as the court deems proper.
                                                                                7                                                  Respectfully submitted,
                                                                                8   Dated: October 5, 2020                         ALLEN, GLAESSNER,
                                                                                                                                   HAZELWOOD & WERTH, LLP
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                                  By:     /s/ Dale L. Allen
                                           180 Montgomery Street, Suite 1200




                                                                                                                                           DALE L. ALLEN
                                            San Francisco, California 94104




                                                                               11                                                          KEVIN P. ALLEN
                                                                                                                                           Attorneys for Defendants
                                                                               12                                                          CITY OF REDDING, JOE ROSSI, BRETT
                                                                                                                                           LEONARD AND JAY GUTERDING
                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19
                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                                      ANSWER TO FAC
                                                                                                                                      16                       2:20-CV-01435-WBS-DMC

                                             401813.1
